      Case: 3:20-cv-00958-wmc Document #: 7 Filed: 12/02/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

KEITH BOYE,                                         )
                                                    )
                      Plaintiff,                    )        3:20-cv-00958-wmc
                                                    )
       v.                                           )        Judge Conley
                                  )                          Magistrate Judge Crocker
STEPHENSON NATIONAL BANK & TRUST, )
                                  )
              Defendant.          )

                                    ~Kfi'IORDER

This matter comes before the Court on the Parties' Joint Motion to Transfer Venue:

       IT IS HEREBY ORDERED THAT:

       1.      The Joint Motion to Transfer Venue motion is GRANTED.

       2.     The Clerk is directed to transfer this matter from the Western District of Wisconsin

to the Eastern District of Wisconsin, Green Bay Division.




                                                    Dated:    /   ~lot/~;).()
